 

 

| USDC SDNY
-DOCUMENT

 

 

 

 

UNITED STATES DISTRICT COURT - } |
SOUTHERN DISTRICT OF NEW YORK _ :LECTRONICALLY FILED
—--- x DOCH
SECURITES AND EXCHANGE COMMISSION, : ‘ATE FILED: (2~(2 ~/9
Plaintiff,
17-CV-2088
- against -
ORDER
AMIR WALDMAN, etal.,
Defendants.

 

~ x
The Court will conduct a brief hearing on the proposed Final Judgments between and
among the SEC and Defendants Roger Shaoul and James Shaoul on Tuesday, December 17,
2019, at 8:30 am. Counsel for Defendants Roger Shaoul and James Shaoul are requested to

have the Defendants appear by phone.

Dated: New York, New York

December 12, 2019
eK:3

RICHARD M. BERMAN
US.D.J.

 

 
